In re Louisiana Health Service <& Indemnity Co. d/b/a; Blue Cross/Blue Shield of Louisiana; — Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. G, No. 455-680; to the Court of Appeal, Fifth Circuit, No. 99-CA-425.
Granted m part and denied in part. Case remanded to court of appeal to consider whether the parties agree to amend the March 4, 1998 judgment to reduce the general damages award of $100,000 pursuant to La.R.S. 40:1299:42 B(2), and to reflect the intervention of Louisiana Health Service and Indemnity Company d/b/a Blue Cross/Blue Shield in the amount of $12,772.76, See Villaume v. Villaume, 363 So.2d 448 (La.1978). Otherwise denied.
KIMBALL, J., not on panel; recused.
LEMMON, VICTORY and TRAYLOR, JJ., would grant the writ.